DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1, 12 and 16-18 have been amended, and Claim(s) 7 and 19 have been cancelled, Claim(s) 1-6, 8-18 and 20 is/are pending in the application and have been presented for examination.
Summary
Office Action Summary:
Amendments to the Claim(s) do not overcome the previous rejections under 35 USC 101, therefore the Examiner has maintained the rejection while updating wording and phrasing in accordance with the updated 2019 PEG.
Amendments to the Claim(s) introduce issues under 35 USC 112(b) as well as objected to for minor informalities, see Claim Objections below.
Amendments to the Claim(s) do not overcome previous rejections under 35 USC 103, therefore the Examiner maintains the rejection, see Response to Arguments below.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-6, 8-18 and 20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it is determined that Claim(s) 1-6, 8-18 and 20 are directed to a system and method.

Under the 2019 PEG Step 2A, Prong 1 analysis, Claim 1 recites, " A vehicle comprising: one or more wireless transceivers programmed to enable a first communication channel associated with a first cost and administered by a vehicle manufacturer, and a second communication channel associated with a second cost lower than the first cost and administered by a vehicle owner; and a controller programmed to query a processor to transfer manufacturer data, responsive to receiving the manufacturer data, accumulate the vehicle data in a log file, receive channel status data indicative of an availability of speed of the first and second communication channels, wherein the channel status data is derived from a current location of the vehicle, responsive to the speed of the second communication channel being sufficient for the log file, transfer manufacturer data over vehicle controller, receiving channel status data indicative of an availability of speed of an owner- administrated communication channel and a manufacturer-administrated communication channel, receiving manufacturer data from a plurality of devices of the vehicle via an in- vehicle network, responsive to a sufficient availability and speed of the owner-administrated communication channel, transferring the manufacturer data and user data over the owner- administrated communication channel (Claim 12), and A vehicle communication system (Claim 17). The underlined limitations of the Claim(s) indicate additional elements that are to be further evaluated at Step 2A-2. The limitations of the Claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and/or marketing/sales activities.
Dependent Claim(s) 2-6, 8-11, 13-16, 18 and 20 are also considered as encompassed by the abstract idea indicating the receiving of a redemption request (Claim 2, 3), generating a digital signature (Claim 4, 5), and resetting the data count and incentive amount after redemption (Claim 6), generating an incentive (Claim 8), 

Under the 2019 PEG Step 2A, Prong 2 analysis, the limitations of A vehicle comprising: one or more wireless transceivers, controller, processor (Claim 1), A method comprising: by a vehicle controller (Claim 12), A vehicle communication system comprising: a controller programed to (Claim 17), and remote server (Claim 3, 11), does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea  in a computer environment. The Examiner understands the first and second communication channel of Claim(s) 1, 12 and 17 can be any type of communication channel for transferring data such as Wi-Fi or Cellular and do not provide an inventive concept nor does it transform the claims into a practical application. The vehicle of Claim 1 appears to just be a generic automobile which does not link the use of the judicial exception to the particular general technology environment beyond general terms and provides no inventive concept. The Examiner understands the diagnostic tool (Claim 2), external device (Claim 13) and external system (Claim 20) can be any device capable of sending and receiving data such as a cellphone or computer which does not apply the judicial exception with, or by use of, a particular machine and does not provide an inventive concept. The 

Under the 2019 PEG Step 2B analysis, the Claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that, as 

Claim Objections
Claim 12 is/are objected to because of the following informalities:  Claim 12 recites the limitation, “…transferring the manufacturer data and user data over the owner- administrated communication channel administered;” the word “administered” at the end of the limitation appears to be unnecessary, the Examiner recommends the word be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-6, 8-18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim(s) 1 and 17 recites“…the speed of the second communication channel being sufficient for the log file…”, Claim 12 recites “responsive to a sufficient availability and speed of the owner-administrated communication channel”, the term “sufficient” is a relative term. As such, the term introduces ambiguity in the limitation. A person of ordinary skill in the art would not be apprised of the metes and bounds of what “sufficient” encompasses; e.g. does it encompass 1Mbps, 10Mbps, or 1Gbps? For this reason, the claim(s) is/are found to be indefinite. The term “sufficient” is interpreted to be 10Mbps. Depending claim(s) 2-6, 8-11, 13-16, 18 and 20 do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-6, 8-11, 13-16, and 20 are also indefinite.
Claim 1 and 17 recites the limitation "the vehicle data", there is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears that the “vehicle data” and the “manufacturer data” encompass the same type of data at least according to the specification at 0038 and 0052, which appears to be any data gathered from the vehicle subsystem. Depending claim(s) 2-6, 8-11, 13-16, and 20 do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-6, 8-11, 18 and 20 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6, 8-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al (US 2016/008639 A1), hereinafter “Ricci”, in view of Sweeney et al (US 20090089165 A1), hereinafter “Sweeney”.
	
Claim 1. Ricci discloses, A vehicle comprising: one or more wireless transceivers programmed to enable a first communication channel associated with a first cost and administered by a vehicle manufacturer, and a second communication channel associated with a second cost lower than the first cost and administered by a vehicle owner (See at least 0176, 0183 wireless transceivers/communication ports, 0272, 0381, 0573, 0578);
	 and a controller programmed to query a processor to transfer manufacturer data (0008, 0181), 
	responsive to receiving the manufacturer data, accumulate the vehicle data in a log file (0179-180, vehicle sensor data is collected and stored in a database or storage system, 0581, 0181, 0192),
	 receive channel status data indicative of an availability of speed of the first and second communication channels (0588-0589, connectivity map includes available bandwidth, transfer speeds and signal strength), wherein the channel status data is derived from a current location of the vehicle (0584, 0588, detected signals may be associated with a geographical position or location and/or time of detection of the signal),
	responsive to the speed of the second communication channel being sufficient for the log file, transfer manufacturer data over the second communication channel (0574, 0580),
	accumulate a count indicative of an amount of manufacturer data transferred over the second communication channel (0573-0574, 0578, monitoring bandwidth 
	It appears that Ricci may not explicitly disclose, generate an incentive amount based on a cost difference between the first cost and the second cost for transferring the count of data over the second communication channel relative to transferring the count of data over the first communication channel, and responsive to a redemption request, transfer the incentive amount for redemption, Sweeney, however teaches rewarding the user with an upgrade credit based on the time and usage of bandwidth, (Sweeney at 0043) and user value may be calculated based on the amount and types of services purchased (Sweeney at 0012). The Examiner understands the basis for the reward of Sweeney is essentially a cost savings associated with the usage of data and bandwidth at certain times or between service plans. The Examiner finds offering a reward to reduce cost to be a known technique.
	Therefore the Examiner finds and understands that it would be obvious to one of ordinary skill in the art to incorporate the tracking and monitoring of the number of bytes transferred or received by connectivity type and monetary cost of Ricci with generating a reward based on cost savings of Sweeney in order to generate an incentive amount based on a cost difference between the first cost and the second cost for transferring the count of data over the second communication channel relative to transferring the count of data over the first communication channel.  MPEP 2143(1) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious.

	Claim 2: Ricci in view of Sweeney discloses The vehicle of claim 1, however it appears that Ricci may not explicitly disclose, wherein the controller is further programmed to communicate with a diagnostic tool and receive the redemption request from the diagnostic tool, Sweeney, however teaches at 0052, the upgrade credit can be redeemed using a computing device such as a personal computer, laptop, PDA, wireless phone, media player, or other similar system or device. The Examiner finds that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communications system of Ricci to include receiving a redemption request from a diagnostic tool in order to allow the user to redeem the reward at any time as taught by Sweeney. The Examiner understands that the diagnostics tool is any device capable of sending and receiving data.
	
	Claim 3: Ricci in view of Sweeney discloses The vehicle of claim 1, however it appears that Ricci may not explicitly disclose, wherein the controller is further programmed to establish a connection with a remote server and receive the redemption request from a remote server, Sweeney, however teaches a remote server for redeeming a credit at 0004, 0063, 0069. The Examiner finds that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communications system of Ricci to include the remote server of Sweeney in order to allow the user to conveniently redeem the reward at any time as taught by Sweeney. 

	Claim 6: Ricci in view of Sweeney discloses The vehicle of claim 1, however it appears that Ricci may not explicitly disclose, wherein the controller is further programmed to, responsive to receiving a status indicative of completion of the redemption, reset the count and the incentive amount, Sweeney, however teaches the user can redeem the upgrade credit, view previous upgrade credit amount and upgrade credit total before and after redemption (Sweeney at 0052-0054, 0057). The Examiner finds resetting a rewards amount after redemption to be applying a known technique to a known device (method, product). Therefore the Examiner finds and understands that it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of resetting the count and incentive amount of Sweeney with the communications system of Ricci in order to accurately track the amount of rewards earned by the user.

	Claim 8: Ricci in view of Sweeney discloses The vehicle of claim 1 wherein the controller is further programmed to generate the incentive amount based on time and location data, Ricci discloses at 0563, 0565, transfer times, transfer locations, however it appears that Ricci may not explicitly disclose generating an incentive, Sweeney, though, teaches rewarding the user for utilizing services at times other than during peak hours (Sweeney at 0043). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rewards of Sweeney with the data transfer times and transfer locations 

	Claim 9: Ricci in view of Sweeney discloses The vehicle of claim 1 wherein the controller is further programmed to, responsive to the second communication channel being inaccessible for a predetermined time, transfer the manufacturer data over the first communication channel without accumulating the count (Ricci at 0568, 559).
	
	Claim 10: Ricci in view of Sweeney discloses The vehicle of claim 1 wherein the incentive amount is further based on a cost associated with the second communication channel at a time of transfer, Ricci discloses cost associated with the time of transfer (Ricci at 0573-0574, 0578), however it appears that Ricci may not explicitly disclose generating an incentive amount based on a cost, Sweeney, however teaches rewarding the user with an upgrade credit based on the time and usage of bandwidth, (Sweeney at 0043). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Ricci to include generating an incentive based on the cost associated with a communication channel of Sweeney in order to reward and encourage users to transfer data at times other than peak hours as taught by Sweeney.

	Claim 11: Ricci in view of Sweeney discloses The vehicle of claim 1, it appears that Ricci may not explicitly disclose,  wherein the controller is further programmed to receive, from a remote server after a transfer, a cost-savings amount and generate the incentive amount based on the cost-savings amount, Sweeney, however teaches rewarding the user with an upgrade credit based on the time and usage of bandwidth, (Sweeney at 0043) and user value may be calculated based on the amount and types of services purchased (Sweeney at 0012). The Examiner understands the basis or motivation for the reward of Sweeney is the cost difference or essentially the cost savings realized by a service provider when the individual transfers data at a particular time such as off peak hours or uses a particular service plan. Therefore the Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the communication system of Ricci with the rewards of Sweeney in order to generate an incentive amount based on the cost savings amount at taught Sweeney.

	Claim 12: Ricci discloses A method comprising: by a vehicle controller, receiving channel status data indicative of an availability of speed of an owner- administrated communication channel and a manufacturer-administrated communication channel (0588-0589, connectivity map includes available bandwidth, transfer speeds and signal strengths),
	 receiving manufacturer data from a plurality of devices of the vehicle via an in- vehicle network (0179-180, vehicle sensor data is collected and stored in a database or storage system, 0581, 0181, 0192,
responsive to a sufficient availability and speed of the owner-administrated communication channel, transferring the manufacturer data and user data over a the owner- administrated communication channel administered (0574, 0580);
	 accumulating a count indicative of an amount of the manufacturer data transferred (0573-0574, 0578, monitoring bandwidth associated with different connectivity types may be monitored for number of bytes transmitted);
	 It appears that Ricci may not explicitly disclose, and generating an incentive value based on the count and a cost savings associated with transferring the manufacturer data over the owner-administrated communication channel relative to transferring the manufacturer data over the manufacturer-administered communication channel, Sweeney, however teaches rewarding the user with an upgrade credit based the cost savings associated with when the user utilizes services at certain times such as off peak hours, (Sweeney at 0043) and user value may be calculated based on the amount and types of services purchased (Sweeney at 0012). The Examiner understands the basis for the reward of Sweeney is essentially a cost savings associated with the usage of data and bandwidth between service plans and at certain times. The Examiner finds offering a reward to reduce cost to be a known technique. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the communications system of Ricci to include the rewards of Sweeney in order to track utilization of the user's bandwidth and provide a reward to the user based on the cost savings. MPEP 2143(1) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious.

	Claim 16: Ricci in view of Sweeney discloses The method of claim 12 further comprising, by the vehicle controller, responsive to the owner-administrated communication channel being inaccessible for a predetermined time, transferring the manufacturer data over the manufacturer- administered communication channel without accumulating the count (Ricci at 0568, 559).

	Claim 17: Ricci discloses A vehicle communication system comprising: one or more wireless transceivers programmed to enable a first communication channel associated with a first cost and administered by a vehicle manufacturer, and a second communication channel associated with a second cost lower than the first cost and administered by a vehicle owner (see at least 0176, 0183 wireless transceivers/communication ports, 0272, 0381, 0573, 0578); 
	and a controller programmed to responsive to receiving the manufacturer data, accumulate the vehicle data in a log file (0179-180, vehicle sensor data is collected and stored in a database or storage system, 0581, 0181, 0192), 
	receive channel status data indicative of an availability of speed of the first and second communication channels (0588-0589, connectivity map includes available bandwidth, transfer speeds and signal strength), responsive to the speed of the second communication channel being sufficient for the log file, transfer manufacturer data over the second communication channel (0574, 0580),
	 accumulate a count indicative of an amount of manufacturer data transferred over the second communication channel (0573-0574, 0578, monitoring bandwidth associated with different connectivity types may be monitored for number of bytes transmitted), 5Serial No. 16/156,498Atty. Dkt. No. 84063022 Reply to Office Action of September 11, 2020 
	It appears that Ricci may not explicitly disclose, generate an incentive amount based on a cost difference between the first cost and the second cost for transferring the count of data over the second communication channel relative to transferring the count of data over the first communication channel, and responsive to a redemption request, transfer the incentive amount for redemption, Sweeney, however teaches rewarding the user with an upgrade credit based on the time and usage of bandwidth, (Sweeney at 0043) and user value may be calculated based on the amount and types of services purchased (Sweeney at 0012). The Examiner understands the basis for the reward of Sweeney is essentially a cost savings associated with the usage of data and bandwidth between service plans and at certain times. The Examiner finds offering a reward to reduce cost to be a known technique.
	Therefore the Examiner finds and understands that it would be obvious to one of ordinary skill in the art to incorporate the tracking and monitoring of the number of bytes transferred or received by connectivity type and monetary cost of Ricci with generating a reward based on cost savings of Sweeney in order to generate an incentive amount based on a cost difference between the first cost and the second cost for transferring the count of data over the second communication channel relative to transferring the count of data over the first communication channel.  MPEP 2143(1) (C) 

	Claim 18: Ricci in view of Sweeney discloses The vehicle communication system of claim 17 wherein the controller is further programmed to, responsive to the second communication channel being inaccessible for a predetermined time, transfer the manufacturer data over the first channel without accumulating the count (Ricci at 0568, 559).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al in view of Sweeney, further in view of Beaty et al (US 20140136689 A1), hereinafter “Beaty”.

	Claim 4: Ricci in view of Sweeney further in view of Beaty discloses The vehicle of claim 1 wherein the controller is further programmed to, responsive to receiving an acknowledgment that the manufacturer data was transferred, generate a digital signature associated with the count and the incentive amount, Ricci discloses secure data transfers protocols at 0584, 0693, 0601, however it appears that Ricci in view of Sweeney do not disclose that the signature is associated with the count and incentive amount, Beaty however teaches associating a digital signature with the count at 0076-0079. The Examiner finds that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secure data .

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al in view of Sweeney, further in view of Beaty further in view of Reichenbach et al (US 2020/0090207 A1), hereinafter “Reichenbach”.

	Claim 5: Ricci in view of Sweeney further in view of Beaty disclose The vehicle of claim 4, however it appears that Ricci in view of Sweeney and Beaty may not explicitly disclose, wherein the controller is further programmed to generate the digital signature based on a vehicle identification number and a secret key, Reichenbach, however teaches generating a digital signature associated with the vehicle identification number and a key (Reichenbach at 0023-0025, 0080-0082). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secure data transfer protocols and the data monitoring of Ricci in view of Sweeney and Beaty to include a signature based on the vehicle identification number and a key in order to verify and associate the data with the vehicle as taught by Reichenbach.

	Claim 15: Ricci in view of Sweeney discloses The method of claim 12 further comprising, by the vehicle controller, storing the count partitioned by time and location with a signature that is based on a vehicle identification number, the count, and a secret key, Ricci discloses at 0563-0568, monitoring bandwidth associated with different connectivity types may be monitored for number of bytes transmitted, 0563, 0565, transfer times, transfer locations, 0584, however it appears that Ricci in view of Sweeney may not explicitly disclose the signature based on a vehicle identification number and a key, Beaty however teaches a signature associated with the count at 0076-0079, the Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secure data transfer protocols and the data monitoring of Ricci in view of Sweeney to include the signature associated with the amount of data transferred of Beaty in order to confirm and authenticate the data as taught by Beaty. It appears that Ricci in view of Sweeney and Beaty may not explicitly disclose the signature is associated with the vehicle identification number and secret key, Reichenbach however teaches generating a digital signature associated with the vehicle identification number and a key (Reichenbach at 0023-0025, 0080-0082). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secure data transfer protocols and the data monitoring of Ricci in view of Sweeney and Beaty to include a signature based on the vehicle identification number and a key in order to verify and associate the data with the vehicle as taught by Reichenbach.

Claim 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Sweeney, further in view of Scholz et al (US 2014/0222539 A1) hereinafter “Scholz”.
	
	Claim 13: Ricci in view of Sweeney disclose The method of claim 12, however it appears that Ricci in view of Sweeney may not explicitly disclose, further comprising, by the vehicle controller, transferring the incentive value to an external device responsive to receiving a request to redeem the incentive value, Scholz, however teaches transferring the incentive value to an external device in response to a redemption request at 0016, 0024, 0038, 0043, 0070-0073. The Examiner finds transferring a reward to a device for redemption to be applying a known technique to a known device (method, product). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the communications system and rewards of Ricci in view of Sweeney with the technique of Scholz in order for the user to redeem the incentive. 
	
	Claim 14: Ricci in view of Sweeney further in view of Scholz discloses The method of claim 13, however it appears that Ricci in view of Sweeney may not explicitly disclose further comprising, by the vehicle controller, sending a notification to the vehicle owner responsive to transferring the incentive value, Scholz, however further teaches sending confirmation to a user (Scholz at 0068, 0071). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of 

	Claim 20: Ricci in view of Sweeney discloses The vehicle communication system of claim 17, however it appears that Ricci in view of Sweeney may not explicitly disclose, wherein the controller is further programmed to transfer the incentive value to an external system responsive to receiving a request to redeem the incentive value, Scholz, however teaches transferring the incentive value to an external system in response to a redemption request at 0016, 0024, 0038, 0043, 0070-0073. The Examiner finds transferring a reward to a system for redemption to be applying a known technique to a known device (method, product). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the communications system and rewards of Ricci in view of Sweeney with the technique of Scholz in order for the user to redeem the incentive.

Response to Amendment
Amendments to the Claim(s) do not overcome rejection(s) under 35 USC 101, therefore the Examiner maintains the rejection while updating the wording and phrasing in accordance with 2019 PEG.
Amendments to the Claim(s) introduce issues under 35 USC 112(b), see also Claim Objections.
Amendments to the Claim(s) do not overcome the rejections set forth by the Examiner under 35 USC 103, therefore the Examiner has maintained the rejection.

Response to Arguments
Regarding the 101 rejection the Applicant presents mere allegations of patentability by reciting the amended claim limitations but failing to provide any reasoning as to how the amended claim limitations overcome the 101 rejection, therefore the Applicant’s arguments are not persuasive.
The Applicant argues that Ricci in view of Sweeney do not disclose the amended claim limitations of "receive channel status data indicative of an availability of speed of the first and second communication channels, wherein the channel status data is derived from a current location of the vehicle," and "responsive to the speed of the second communication channel being sufficient for the log file, transfer manufacturer data over the second communication channel", the Examiner respectively disagrees. Ricci discloses a vehicle with a bandwidth utilization system for accessing a cellular or Wi-Fi communication channel of a user’s wireless telephone, computer or home network to transfer vehicle state data and user data (see at least 0021, 0573-0574),  the bandwidth utilization system tracks the bandwidth used (in bytes) for transferring or receiving data by connectivity type and monetary cost (see 0578), Ricci further discloses transferring vehicle and user data when it is detected that sufficient Wi-Fi or carrier access is available (see 582-583) and generating a connectivity map showing the availability and speed of communication channels based on the location of the vehicle (see at least 
The Applicant argues that Ricci in view of Sweeney does not disclose the amended limitation of “generate an incentive amount based on a cost difference between the first cost and the second cost for transferring the count of data over the second communication channel relative to transferring the count of data over the first communication channel”, the Examiner respectively disagrees. Ricci discloses monitoring and tracking the amount of data transferred (in bytes) based on the connectivity type and monetary cost (see at least 0578),  Sweeney teaches rewarding a user based on conserved or retained resources, for example, the communications service provider may have a shortage of wireless bandwidth and may reward users that do not make calls during peak hours by expanding the upgrade credit (Sweeney at 0043), the Examiner understands that rewarding users for making calls at times other than peak hours is based on a cost difference or essentially a cost savings due to load on the network at peak hours as opposed to off peak hours, therefore the Examiner finds and understands that it would be obvious to one of ordinary skill in the art to incorporate the tracking and monitoring of the number of bytes transferred or received by connectivity type and monetary cost of Ricci with generating a reward based on cost savings of Sweeney in order to generate an incentive amount based on a cost difference between the first cost and the second cost for transferring the count of data over the 
The Applicant relies on the same arguments for depending claims 2-6, 8-11, 13-16, 18 and 20 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-6, 8-11, 13-16, 18 and 20.
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622